Citation Nr: 0002808	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-43 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a seizure disorder.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Veteran, former spouse, and [redacted]


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  

A hearing was held before an RO hearing officer in March 
1997, and at the RO before the undersigned Acting Member of 
the Board in November 1997.  Transcripts of the hearings are 
of record.  

The Board entered a decision in September 1998 which denied 
entitlement to section 1151 benefits for the following: a 
lung disorder, claimed as residuals of pneumonia; residuals 
of dental trauma; residuals of a left foot injury; a heart 
disorder; hypertension; and a stomach disorder.  Further, the 
Board remanded the issues of entitlement to section 1151 
benefits for a seizure disorder and head injury residuals.  
The case has been returned to the Board for continuation of 
appellate review.


REMAND

The Board's September 1998 remand refers to medical records 
in the claims file, especially to clinical records of the 
veteran's hospitalization by VA from February 16, 1995 to 
March 9, 1995.  These records, which are discussed in greater 
depth in the September 1998 remand order, indicate that the 
veteran had a seizure disorder and chronic alcoholism prior 
to admission to VA hospitalization.  During hospitalization, 
he experienced seizures, which were believed to be secondary 
to hyponatremia or to alcohol withdrawal.  An impression was 
that he had experienced a seizure with head trauma, and some 
disturbances of mental clarity were observed.  VA clinical 
records, obtained pursuant to the Board's remand order, show 
that VA performed a CT scan of the veteran's head on March 
10, 1995.  The impression was that there was no evidence of a 
subdural hematoma.  VA clinical records through June 1998 
reflect a consistent history that a seizure last occurred in 
March 1995.  

The Board remanded the case for medical opinion about the 
nature and extent of any seizure disorder or head injury 
residuals now present.  The Board sought medical opinion 
about what, if any, nexus existed between VA treatment and 
any current seizure disorder or head injury residuals.  

A VA neurological examination was performed in February 1999.  
The physician commented that the veteran's seizures were most 
likely related to alcohol, but might also be related to 
epilepsy.  He concluded that an isolated seizure disorder, 
which occurred during VA hospitalization from February to 
March 1995, could not be attributed to a subtheraputic 
Dilantin level, in view of the veteran's own history of 
having been seizure-free for several years at that 
subtheraputic level.  

The Board notes that the physician's report does not 
explicitly address the question of whether a preexisting 
seizure disorder underwent an increase in severity during VA 
hospitalization, or if it did, whether it was related to VA 
treatment.  The Board cannot determine the significance of 
the physician's observations with sufficient certainty to 
enter a decision on the issue of entitlement to section 1151 
benefits for a seizure disorder.  Further, the physician's 
report does not comment on the presence or absence, 
currently, of head injury residuals, separate and distinct 
from any seizure disorder which may now be present.  
Accordingly, the report is insufficient for the Board to 
enter a decision on the issue of entitlement to section 1151 
benefits for a head injury residuals.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board or a Court remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders, that the Board remand imposes a 
concomitant duty to ensure compliance with the terms of the 
remand on the VA, and that, moreover, where remand orders of 
the Board or theCourt are not complied with, "the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a determination, 
consistent with due process of law and Court precedent.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The claims folder should be returned 
for an addendum report from the same 
physician who examined the veteran in 
February 1999.  The addendum report must 
be based on a review of the claims folder 
and the Board's September 1998 remand 
order.  However, another examination need 
not be scheduled in this case unless the 
physician believes this is necessary.  
Based on a review the claims folder, the 
physician must answer each and every 
question specified in instruction #2 of 
the September 1998 remand order.  The 
addendum report should be obtained for 
inclusion in the record.

2.  When the development requested above 
has been completed, the rating board 
should again review the entire record and 
ensure that all development requested in 
this remand order has been complied with 
in full.  If any deficiency is present in 
the record, corrective action should be 
taken by the rating board.  Thereafter, 
the RO should again adjudicate both 
issues noted on the title page of this 
decision.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran unless notified.  The purpose of this 
remand is to ensure due process of law and to comply with 
precedent decisions of the Court.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


